Citation Nr: 1647578	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities.

REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2008.

Pursuant to a joint motion for remand approved by the United States Court of Appeals for Veteran's Claims (CAVC) in March 2015, the parties agreed that the Board erred in its April 2014 denial of the Veteran's claim for service connection for peripheral neuropathy of the upper extremities by not providing an adequate statement of reasons or bases that explained whether the April 2013 VA examiner substantially complied with the Board's March 2013 remand instructions.  In August 2015, the Board remanded the issue for further evidentiary development.

Other issues, as to which the Veteran has perfected an appeal, have not been certified to the Board.  These are: entitlement to an evaluation in excess of 30 percent for nephropathy with hypertension; entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus; entitlement to an evaluation in excess of 20 percent for left lower extremity diabetic neuropathy; entitlement to an evaluation in excess of 10 percent prior to September 23, 2015 for right lower extremity diabetic neuropathy; entitlement to an evaluation in excess of 20 percent from September 23, 2015, for right lower extremity diabetic neuropathy; entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with intermittent explosive disorder.  In August 2015, the Board remanded the latter issues, pursuant to Manlicon v. West, 12 Vet. App. 238 (1999), for the issuance of a statement of the case (SOC).  The issues have not been certified to the Board and will not be addressed in this order.  See 38 C.F.R. § 19.35 (2015) (certification used for administrative purposes and does not confer or deprive Board of jurisdiction over an issue).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

The Veteran's peripheral neuropathy of the upper extremities is caused by his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities is proximately due to the service-connected disease of type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the Veteran's claim.  Because the instant decision is fully favorable to the Veteran, further discussion of the VCAA is not necessary.








Service connection for peripheral neuropathy
of the upper extremities

Criteria of service connection

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  See 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2015).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain enumerated chronic diseases, if the disease became manifest to a degree of 10 percent or more within one year from the date of separation from such service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2015)  The presumption relating to a continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In general, when evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The Board must determine whether the evidence comes from a competent source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Analysis

The Board notes at the outset that 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), relating to evidence of in-service incurrence of a disease or injury of a combat veteran, are inapplicable.  The Veteran's DD Form 214 indicates award of the Combat Infantryman Badge, but the record does not show, nor does the Veteran contend, that his claimed disability is due to combatted.

The Veteran has peripheral neuropathy of the upper extremities, myelopathy due to vitamin B12 deficiency and/or cervical spondylosis.  See VA examination report of September 2015.  He is service-connected for the disabilities of type II diabetes mellitus, nephropathy with hypertension associated with type II diabetes mellitus, left lower and right lower extremity diabetic neuropathy associated with type II diabetes mellitus, and PTSD with intermittent explosive disorder.

In February 2016, due to the complexities of the medical issue involved, the Board, pursuant to 38 C.F.R. § 20.901 (2015), requested from the Veterans Health Administration (VHA) an expert medical opinion as to whether it is at least as likely as not that the Veteran's current upper extremity neurological disability is related to service, including his presumed exposure to herbicides with service in Vietnam during the Vietnam era, or either caused or aggravated beyond its natural progression by any combination of one or more of the Veteran's service-connected disabilities.

In response to the request, a VHA reviewer, Dr. K. G., concluded, in part, in a report of July 2016 that the Veteran's neuropathy of bilateral upper extremities "is at least as likely as not related to his diabetes mellitus type II, myelopathy, due to vitamin B12 deficiency and/or cervical spondylosis, however the individual impact of each of these factors to the onset, severity, and/or aggravation of the peripheral neuropathy cannot be determined without resort of mere speculation [and] . . . may have been aggravated by the introduction of treatment with Metformin for his diabetes mellitus, however this cannot be determined without resort of mere speculation due to the fact that this veteran's peripheral neuropathy of bilateral upper extremities is related to many of his existing underlying medical conditions and the individual impact of each of these factors cannot be determined without resort to mere speculation."

The Board may not make its own medical findings.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Bloom v. West, 12 Vet. App. 185, 187 (1999).

The VHA reviewer based her opinion on a review of the claims file, including the medical records, and the medical literature.  The report of Dr. K.G. appears to be based upon a thorough and thoughtful analysis of the Veteran's history.  The VHA reviewer found that the Veteran's current disability to be more likely than not related to his service-connected disability of type II diabetes mellitus, myelopathy, due to vitamin B12 deficiency and/or cervical spondylosis.  The VHA reviewer was unable to determine the individual impact of each of these factors on the onset, severity, and/or aggravation of the peripheral neuropathy.

Evidence that tends to weigh against the claim is the negative nexus opinion of the VA examiners of September 2012 and September 2015, who noted that the Veteran started experiencing symptoms of his upper extremity neurological disability prior to his April 2008 diabetes diagnosis and had no increase in symptoms beyond natural progression after the April 2008 diabetes diagnosis.  It was determined that the Veteran's peripheral neuropathy of the upper extremities presented well in advance of diabetes mellitus and the service-connected diabetic neuropathy of the lower extremities, and that the medical records did not indicate that the upper extremity symptoms worsened after the diagnosis of diabetes mellitus and associated neuropathy of the lower extremities.  See September 2015 VA examination report.

In this case, the Board accords more weight to the positive opinion of the reviewing VHA doctor than to the negative nexus opinions of earlier VA examiners, on the basis that the VHA reviewer cited medical literature not cited by the VA examiners and directly countering the rationale offered by the VA examiners.  The cited research suggested the possibility that the Veteran's first manifestations of nerve damage, while preceding a diagnosis of diabetes, were due to his impairment of glucose handling, classified as prediabetes.

Upon consideration of all the evidence of record, the Board finds that service connection is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


